Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to inventor, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raymond Chew on August 31, 2022.
The application has been amended as follows:
            IN THE SPECIFICATION
Page 7, line 10 and page 12, line14, the registered trademarks “Tween” have been replaced with --TWEEN--.
Page 10, line 22 and page 17, line 23, the registered trademarks “Grolux” has been replaced with --GRO-LUX--.
IN THE CLAIMS 
1. An in vitro rescue method for immature embryo of avocado, characterized in that the said method comprises:
(a)comprising: ,  performing collected , selecting zygotic embryos with maturity below 80%, increasing the maturity to 80-100% by accompanying culture, and 
(b)
Ingredients of basal medium 
Macroelements:
Potassium nitrate KNO3		                    1900
Ammonium nitrate NH4NO3		             1650
Potassium dihydrogen phosphate KH2PO4     170	
Magnesium sulfate MgSO4•7H2 O		  370
Calcium chloride CaCl2•2H2O		             440
Trace elements:
			Potassium iodide KI				  0.75
			Boric acid H3BO3				  3.0
			Manganese sulfate MnSO4•4H2O		  10
			Zinc sulfate ZnSO4•2H2O			  2.0
			Sodium molybdate Na2MoO4•2H2O		  0.25
			Cobalt chloride CoCl2•6H2O			  0.025
			Cupric sulfate CuSO442H2O			  0.025
Iron salt:
			Ethylenediamineletraacetic acid disodium
			salt Na2•EDTA					  37.3
			Ferrous sulfate FESo4•7H2O			  27.8
Organic composition:	
			Inositol						  100
			Nicotinic acid VB5				  1.0
			Pyridoxine hydrochloride VB6		  1.0
			Thiamine hydrochloride VB1			  10
the dispensations of accompanying medium a, medium b, medium c, medium d, medium e and medium f, respectively, are as follows:
medium a: half-strength basal medium
                  300 to 500 mg/L casein hydrolysate
                  8-12% coconut water
                  8 -12% sucrose
                  1 -3 g/L agar powder,
medium b: half-strength basal medium
                  400 mg/L glutamine
                  8-12% coconut water
                  8 -12% sucrose
                  1-3 g/L agar powder,
medium c: half-strength basal medium
                  300-500 mg/L casein hydrolysate
                  8-12% coconut water
                  4-6% sucrose
                  2-4 g/L agar powder, 
medium d: half-strength basal medium
                  300-500 mg/L glutamine
                  8-12% coconut water
                  4-6% sucrose
                  2-4 g/L agar powder,
medium e: 
                  300-500 mg/L casein hydrolysate
                  8-12% coconut water
                  2-4% sucrose
                  4-6 g/L agar powder, and
medium f: basal medium
                  300-500 mg/L glutamine
                  8-12% coconut water
                  4-6% sucrose
                  4-6 g/L agar powder;
the dispensation of the germination medium is shown below:
                  basal medium
                  2.22 µ M 6-benzylaminopurine
                  6 g/L agar powder
                  2.5-3.5% sucrose;
wherein the preparing comprises adding, for each medium, each component other than coconut water to a vessel respectively, adding the coconut water into the vessel, stirring, , , to thereby obtain the basal medium, medium a, medium b, medium c, medium d, medium e, and medium f, and the germination medium;





 (c)
selecting the appropriate dispensations of the accompanying media according to ,  selecting the zygotic after pollinationwithmedium b as the initial accompany medium,  selecting the zygotic withmedium d as the initial accompanying medium, and  selecting the zygotic embryos after 200 days after pollinationwith either of accompanying medium e or medium f 
	(d)performing the accompanying culture of zygotic embryos  comprising: 
during using the medium b the accompanying culture, and when the zygotic embryos are cultured into replacing the accompanying medium a or medium b medium d, respectively, s replacing the accompanying medium by the accompany medium e or medium f, respectively, and wherein 
	(e)comprising:
culturing the zygotic  in the germination medium  under light conditions zygotic 
	2. The method according to the immature fallen fruits and the zygotic embryos are sterilized.
3. The method according to claim 2, characterized in that sterilization treatment comprises: soaking in a 0.5v/v% sodium hypochlorite solution followed by rinsing in sterile distilled water for three times. 
5. The method according to claim 1, characterized in medium b, medium c, medium d, medium e, and medium f are as follows:
medium a: half-strength basal medium
	      400 mg/L casein hydrolysate
	      10% coconut water
	      10% sucrose
	      2 g/L agar powder,
medium b: half-strength basal medium
	      400 mg/L glutamine
	      10% coconut water
	      10% sucrose
	      2 g/L agar powder,
medium c: half-strength basal medium
	      400 mg/L casein hydrolysate
	      10% coconut water
	      5% sucrose
	      3 g/L agar powder, 
medium d: half-strength basal medium
	      400 mg/L glutamine
	      10% coconut water
	      5% sucrose
	      3 g/L agar powder,
medium e: 
	      400 mg/L casein hydrolysate
	      10% coconut water
	      3% sucrose
	      5 g/L agar powder, and
medium f: basal medium
	     400 mg/L glutamine
	      10% coconut water
	      3% sucrose
	      5 g/L agar powder.
6. The method according to , if for poor results or for poor development, after stripping the the zygotic embryos are maintained at a temperature of 25°C ± 1°C in a pre-culture mediummaintenance growth, and continuing the rescue of immature zygotic embryos after the seeds return to normal growth, wherein the dispensation of the pre-culture medium is formulated as follows:
half-strength basal medium
                 2.0-2.5 µ M 6-benzylaminopurine
                 4-8 g/L agar powder
                 2.5-3.5% sucrose.
7. The method according to  a hydrochloric acid reagent.
8. The method according to 
9. The method according to -2 .s-1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661